DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              S.S., the mother,
                                 Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                    Nos. 4D19-2099 Aand4D19-2122

                          [November 18, 2019]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Gregory M. Keyser, Judge; L.T. Case Nos. 50-
2016-DP-000615-JL and 50-2017-DP-000256-JL.

    Marisa L. Gonzalez of Cameron & Marroney PLLC, West Palm Beach,
for appellant.

  Stephanie C. Zimmerman, Deputy Director & Statewide Director of
Appeals, Children’s Legal Services, Bradenton, for appellee.

   Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Statewide Guardian Ad Litem Office,
Tallahassee, for Guardian Ad Litem.

PER CURIAM.

   Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.